Warren E. Burger: We will resume arguments in Francis against Henderson. Mrs. Rutledge.
Barbara Rutledge: Mr. Chief Justice and may it please the Court. The State of Louisiana takes the position that under the ruling of Davis versus United States and the facts of this case, the petitioner has waived his right to attack the grand jury. First, petitioner urges that this Court should not apply the ruling of Davis versus United States to a state prisoner. The state respectfully submits that this is the ruling that should be applied, but there is no reason or basis not to apply this to state as well as federal prisoners.
Harry A. Blackmun: Of course Davis was not unconstitutional decision, was it?
Barbara Rutledge: No, it was under the rule, the federal rule.
Harry A. Blackmun: But I get that Louisiana suggest that there is a constitutional element to the Davis rule that will not be applied in this case?
Barbara Rutledge: Yes, that by due process that the state prisoner under the Louisiana law waived his right and that he had a fair and impartial trial.
Harry A. Blackmun: The rule applied by the Circuit Court here was in the absence of a showing of prejudice, was it not?
Barbara Rutledge: That is right.
Harry A. Blackmun: Well that is not, is it the Davis rule?
Barbara Rutledge: In the Davis case, this Court stated that actual prejudice must be shown in order to obtain relief from a statutorily provided waiver for failure to assert it in a timely manner. However, even if this Court would not conclude that actual prejudice need be shown as the Fifth Circuit did, the state respectfully submits that likewise was no showing of “cause” in this case. As far as applying the rule of Davis versus United States, this logic that applied there applies with equal force to a state prisoner. This Court observed in Davis versus United States if time limits for attack in the jury composition are followed, inquiry into alleged defects maybe concluded and if necessary cured it before the Court, the witnesses and the parties that have gone to the burden and the expense of a trial. If defendants were allowed to flaw its time limitations on the other hand, there would be little incentive to comply with its terms when a successful attack might simply result in a new indictment prior to trial. Strong, tactical considerations would militate in favor of delaying the raising the claim in hope of acquittal, with the thought if those hopes did not materialize, the claim could be used to offset in otherwise valid conviction at the time when re-prosecution might well be difficult. That reasoning applies in a Federal or a State prosecution. If this Court should accept petitioner's position, I do not see any reason why that would have to be an attempt to attack a grand jury because under the facts of this case, all the defense counsel will have to say is he believed it would be wasted effort. In Henry versus Mississippi, this Court shows that it will look to see if a procedural rule serves a legitimate state interest and it is urged that the rule to attack a grand jury prior to trial serves interest of time and expense of court and witnesses. This Court stated in Kaufman versus United States, plainly the interest in finality is the same with regard to both Federal and State Prisoners and that is what the state is seeking. Moreover, this Court observed in Kaufman, federal prisoners are no less entitled to such consideration than state prisoners.There is no reason to treat federal trial errors as less destructive of constitutional guarantees than state trial error. Not to gave great exclusive effects to procedural defaults by federal defendants then to similar defaults of a state. The state simply asks that the converse be applied. In an address to the conference of Chief Justices in 1964, Mr. Justice Brennan observed, if the states afford the prisoners, full and fair opportunity on direct or collateral review to raise and prosecute their federal constitutional claims as federal habeas corpus affords then the federal habeas corpus courts will have no need to intervene in the supervision of state criminal justice. The state is asking that they be afforded the same direct and collateral review as a federal prisoner, but that no harsher rule be applied. Except in the contention that the standards of Davis versus United States should be applied, we observe that the Fifth Circuit said that actual prejudice must be shown. They found that the Louisiana rule did not make any exception for a waiver, but they then grafted a provision that there should be a showing of actual prejudice. It is submitted that the Fifth Circuit was eminently correct and that it is not unfair if you would find that this is a harsher rule than Davis to apply it since the statute of Louisiana was silent. However, in the alternative, if this Court finds that something less was meant by cause, we found, we urge that this Court find that there has been no showing of cause in this case. It was observed yesterday that the issue here basically is, was there a showing of incompetence by counsel to justify a showing of cause for the waiver of the attack on the grand jury? I submit that the record supports a finding that there was most competent and able attorney in this case. Petitioner urges first of all that Chief Counsel Mr. Turow was not a capable attorney and that he had not tried a criminal case, a capital case in 15 years and his basic practice had turned away from the criminal practice. I submit that this is no showing of an incompetent attorney. There is nothing in this record that I can point to show Mr. Turow’s competence as an efficient, hardworking attorney, but on the other hand, I say there is --
Byron R. White: There is something, he failed to file a motion?
Barbara Rutledge: I do not believe that a failure to file a motion in itself without something more can be said to be shown to be cause to establish that this was an incompetent attorney.
Byron R. White: But it is something? It is something?
Barbara Rutledge: It is something and it may be that it shows that he made a well reasoned conclusion.
Byron R. White: I suppose there might be circumstances where you would agree that any person who did not file such a motion would be a fool?
Barbara Rutledge: There could be circumstances, that is right, but I do not believe it is reflected in this record at all.
Byron R. White: Your point is that there is just a failure of proof with this respect?
Barbara Rutledge: There is a failure of proof. I think the record shows that at this time, there were being attacks made on the grand jury. There were blacks on the grand jury that indicted this petitioner.. There were blacks in the petit jury venire.
Byron R. White: Was there ever any question raised in these proceedings about the petit jury?
Barbara Rutledge: In the Lower Courts, no, there has not been.
Byron R. White: And none in the habeas proceeding?
Barbara Rutledge: No, the attack is on the grand jury and there were blacks on the jury venire. This Court is aware that there was attacks on this grand jury proceeding in Louisiana and it was found to be validly constituted grand juries and writs of certiorari were denied by this case.
William J. Brennan, Jr.: Well, this trial was (Inaudible)?
Barbara Rutledge: Yes.
William J. Brennan, Jr.: And was there anything in the record to indicate that objections of the composition of the grand jury in other cases had been made in Orleans Parish?
Barbara Rutledge: Yes.
William J. Brennan, Jr.: As well as --
Barbara Rutledge: In the District Court the records were submitted upstate versus Bob Dale, State versus Simpson --
William J. Brennan, Jr.: Do they also involve back to accuse?
Barbara Rutledge: Yes, yes.
William H. Rehnquist: I suppose there is certain types of motions in criminal cases that an experienced criminal lawyer might feel you have had a good chance of winning, but that might not materially advance his client's cause other than to delay the prosecution a little bit?
Barbara Rutledge: It could well be that save the attorneys have to make that decision throughout the trial is to --
William J. Brennan, Jr.: Do you suggest that perhaps it is just a matter of trial strategy?
Barbara Rutledge: Yes, I think it was.
William J. Brennan, Jr.: For inference as well as --
Barbara Rutledge: I think it was. His words were he felt it would be wasted effort. I think that can be concluded that he did not think perhaps that it would have been a valid motion, a motion to quash was filed in this case.
William J. Brennan, Jr.: Well valid or not, then it might not have helped his client's cause on the indictment?
Barbara Rutledge: That is right. There can be an intelligent wave of motions and it certainly does not reflect an incompetence of counsel and as I stated a motion to quash was failed although it was on other grounds. And in this respect, I think the fact that other motions were filed, demonstrates that these attorneys were actively participating and working for the benefit of their client. These were not incompetent counsels. Petitioner strongly attacks the competence of Mr. Turow. He does not quite strongly attack the competence of Mr. Amadi because he cannot say that Mr. Amadi was not completely familiar with the criminal law.
William J. Brennan, Jr.: Not only that, I get that Mr. Amadi came into the case at the time of the trial rather than the pre-trial?
Barbara Rutledge: I think that is what counsel would lead you to believe, but if you read the testimony or the transcript of the hearing, they asked Mr. Amadi, Mr. Amadi approximately how long was it before –-
William J. Brennan, Jr.: What page are you reading?
Barbara Rutledge: I am reading from the supplemental appendix in the Court of Appeal, page 54.
William J. Brennan, Jr.: (Inaudible)
Barbara Rutledge: I think it is a part of this record.
William J. Brennan, Jr.: (Inaudible)
Barbara Rutledge: No, I do not.
Speaker: I think it is in the original appendix in this Court.
Potter Stewart: Well, there is a colloquy beginning on page 11 of the petitioner’s brief and one can assume that perhaps he --
Speaker: This page is 25 through 27, I think Mrs. Rutledge was referring to the appendix in this Court.
Potter Stewart: Right.
Barbara Rutledge: And they asked “Mr. Amadi approximately how long was it before the time of trial that you were incorporated with co-counsel Mr. Turow?” “Two or three months I am not positive.” “Two or three months I am saying I am not positive."
William J. Brennan, Jr.: Well, is it also that -- some evidence that there was a division of responsibility between Mr. Turow and Mr. Amadi?
Barbara Rutledge: Also, in the transcript, he said he considered Mr. Turow was petitioner’s chief counsel. However, he also said, I was Francis’ lawyer. There was no denial of that fact. He was asked, Were you a co-counsel? Yes, all the decisions were joint decisions.
William H. Rehnquist: Am I right in thinking there was this six-year delay between the time of the trial in Orleans Parish and the state habeas proceeding from which most of his testimony (Voice Overlap)?
Barbara Rutledge: Yes, you are correct and I think the reason that you might say Mr. Turow is considered the chief counsel is because the state -- District Judge designated only one counsel should do the cross examination and the presentation of the defense’s case. But I think the testimony of Mr. Amadi shows that they were joint counsels. He said, “All decisions were jointly made.” Also yesterday petitioner urged that there was showing of incompetence because the motion to suppress was denied and there was no bail reserved. If you read the transcript, Mr. Amadi said, there is no transcript of the trial of the case, but to the best of his recollection, he did file a Bill of Exceptions which was his general procedure. Also it points out that the state in this case was seeking nothing less than a death sentence. The defendant received life. So, his counsels fought actively against the state for the death penalty and were effective in that respect.
Warren E. Burger: When you were making points, a little earlier with reference to the appendix, were you referring to page 26 where Mr. Amadi announced that the motions having been made, the motion to quash because Mr. Turow did not want to do it because there were blacks on the grand jury and the petit jury panel and that he had his own ideas about those things?
Barbara Rutledge: That is correct. Also counsel pointed out yesterday as an example of the ineffectiveness of counsel that they took no appeal and he made the statement that that is because they were court-appointed counsel and they did not want to be hung with the case for a lengthy time.
William J. Brennan, Jr.: (Inaudible) said he got life, he had not got the death penalty and they thought he had come up rather well without getting more --
Barbara Rutledge: That is correct. It was not simply because they did not want to be burdened with this case. When you read the transcript, it shows that they made a decision. They talked to the defendant. They talked to his family. They urged him not to appeal not just because they did not want to carry the case because he had an armed robbery charge pending over him which they thought they could compromise, if he did not appeal by having it not prosecuted. They also point out in the transcript, when we heard the facts throughout the trial and as it appears to us we would be wasting our time as lawyers. This was not just to be relieved as the burden of representing this man. I do not think that has been a showing in this record of incompetence and petitioner strongly urges that is his ground for cause. Finally, if it should be concluded that something more than cause has to be shown, if the ruling of Fay versus Noia must apply in this case, I think it might be said that there was a deliberate bypass in this case.
Speaker: (Inaudible)
Barbara Rutledge: That is correct; I admit it was not by the accused, but I think it is --
Speaker: If it was a deliberate bypass, is that addressed to (Inaudible) the lawyers of the accused?
Barbara Rutledge: Of the accused, but I think a distinction might be made because I think an accused should be consulted when it is a matter of waiver of appeal or perhaps he can understandingly confer with counsel when it is maybe a waiver of a jury trial in entering a guilty plea, but there are certain circumstances where I believe that the waiver of the attorney must constitute the waiver of a client. I cannot conceive of a 16-year-old defendant making an intelligent waiver of a motion to quash.
Speaker: I suppose you think that Henry v. Mississippi put you on this?
Barbara Rutledge: Well, it does not come out as completely as that, but I think it is a logical step from there that there are certain points where a client could not talk with his attorney and make an intelligent decision whether he should waive a certain motion or not. If it would be that status, he probably would not need an attorney. So I would submit, even if you have to go as far as that you have to apply a deliberate bypass, even that was done in this case. So it is the state's position here that under the rule of comity, applying Davis versus United States to bring a case to finality, unless there is an exceptional showing by petitioner, there must be held that he has waived his right to attack a grand jury and that there has not been that showing in the case involved.
Warren E. Burger: Thank you Mr. Rutledge. Do you have anything further Mr. Rogow?
Bruce S. Rogow: Yes, I do Mr. Chief Justice. Mr. Chief Justice and may it please the Court. Of course, our position is that Fay versus Noia standard is the applicable standard and when –-
Speaker: What about her argument that the deliberate bypass in some instances might be attributed to actions of counsel?
Bruce S. Rogow: That certainly is not what Fay versus Noia stands for and we think --
Speaker: What about Henry versus Mississippi?
Bruce S. Rogow: I do not think that Henry versus Mississippi answers that directly either, but Henry of course permits federal habeas corpus, leaves open the question of the availability of federal habeas corpus after this Court’s decision, but I think in addressing this question, of whether not there has been a deliberate bypass, a very interesting point has been raised and that is if that is the test and if that is the test that the bypass can be either by counsel or by the defendant, then let us look at what tactical reason existed for Turow to bypass this challenge. The answer --
Speaker: What I am thinking about in Henry versus Mississippi although trial strategy adapted by counsel without prior consultation with an accused will not where the circumstances are exceptional preclude the accused from asserting constitutional claim. Do you think that the deliberate bypassing by counselor in the contemporaneous objection rule as a part of trial strategy would have that effect in this case?
Bruce S. Rogow: I think --
Speaker: Does that not suggest that maybe the deliberate bypass where the conduct is out of counsel rather than the accused?
Bruce S. Rogow: It is suggested, but it is suggested in the context of a trial that is going on at that moment where a quick decision has to be made by a lawyer.
Speaker: Well, it is contempt in his objection --
Bruce S. Rogow: Yes Sir.
Speaker: But what you have here is a failure of pre-trial to make the objection at the statute. The Louisiana Statute said it had to be made pre-trial if it was to be made at all?
Bruce S. Rogow: And there would have been time in this case to make that challenge without having to worry about turning to consult the client during the trial itself. I think if there has to be a line drawn about whether or not deliberate bypass can be made by counsel, it would have to be drawn as a matter of trial strategy during the trial itself when there is not time to consult with counsel. Here we have a pre-trial motion. What tactical reason exists for not making this pre-trial motion?
Warren E. Burger: Well, the only evidence on that is on page 26 and this co-counsel said that he did not recall whether he had discussed it with Mr. Turow --
Bruce S. Rogow: And he said I would --
Warren E. Burger: I am of the opinion he would not have done it because Mr. Turow is a man who does not believe in what he calls wasted effort?
Bruce S. Rogow: And that is my point Mr. Chief Justice. What effort would be wasted when a man is on trial for his life if you use every available tactic perhaps to try to save that person's life?
Warren E. Burger: That is a skill of lawyer frequently and his own judgment of the matter because of the last line on that same page, the witness Mr. Amadi said he knew that these motions made in quite a few cases and that they were often made so that there is not a matter overlooking them, but rather does this record not show that it was a matter of the judgment of a lawyer that there was no point in making the motion?
Bruce S. Rogow: No sir, I do not think that the record shows that. These are the recollections of Mr. Turow -- of Mr. Amadi regarding what Mr. Turow may have been thinking.
Warren E. Burger: This is his co-counsel and that is the only evidence in the record, unless you can point to some other?
Bruce S. Rogow: The testimony in the record on page 27 which I think puts the thing in its proper light is in the middle of page 27, Amadi saying one thing, “I came into the case kind of late. I came in as a trial expert to help Mr. Turow to select juries and what not. Things done previous thereto were Mr. Turow’s business. I did tell him. I thought he ought to have a Bill of Particulars and a Prayer for Oyer and he did that.” Now, those motions were filed the very day before trial. What -- I do not understand how Mr. Amadi, he can say it that perhaps Turow considered it, but he certainly can know it what Turow is considering. What we have here is a record that is un-rebutted in terms of Amadi saying that Turow did not do anything until the day before trial, it is what I suggested that he do because if we look at the record we see that those motions were filed the day before trial..
Speaker: What is this (Voice Overlap)?
Bruce S. Rogow: It is a discovery kind of motion and it sought the statements that were made by Francis.
William H. Rehnquist: Mr. Rogow in my days of practice in Arizona and the federal courts, there was a proceeding whereby someone who had committed a crime in another state could be tried in Arizona upon waiver of indictment because the grand jury could not indict because the witnesses -- whereas they would bring the witnesses in for the trial and I have a feeling that probably is still obtained. And I do not think any of the members of our bar felt that they were giving up any substantial right of a defendant to waive indictment in that situation. He was going to get his trial and they figured that the grand jury was probably going to indict him, it would take time, but that would be all they would gain?
Bruce S. Rogow: Mr. Justice Rehnquist, you are directing yourself I think to the question of tactics, of strategy and you are saying there will be nothing to be gained there. What I am pointing to in this record is one cannot draw the conclusion that nothing would be gained by attacking the grand jury that indicted Francis. This young boy was on trial for his life. The state was seeking the death penalty in this case.
William H. Rehnquist: Well, but you got to conclude that if they had successfully attack the grand jury, that not only that something would have been gained, but that no reasonable lawyer could have concluded otherwise and is it not a perfectly reasonable hypothesis that if they successfully attack this grand jury, some other grand jury is going to return exactly the same indictment?
Bruce S. Rogow: I do not think that hypothesis is so reasonable in this case, given the unique circumstances of this case. In this case we have a unique decision to charge made basically by the District Attorney and the record is clear on that. This was a first time in the recollected history of Orleans Parish that a person had been indicted for felony murder where the deceased was a co-perpetrator of the crime. One wonders whether or not a fairly constituted grand jury might have questioned the District Attorney in seeking the felony murder indictment in this case. All I am suggesting is that if there are questions. This case is not a case where like in Davis, one must conclude that there is an over abundance of evidence showing that the grand jury would have done what it did and that the petit jury would have convicted.
Warren E. Burger: Was there ever a case tried in any court that after the event someone could not have concluded that perhaps if he had done something else things might have been better?
Bruce S. Rogow: Yes sir, I think that --
Warren E. Burger: (Inaudible) such cases?
Bruce S. Rogow: No, I think that in most cases, people would on reflection think that there are things could have been done differently, but here we are talking about the basic constitutional right, one establish for nearly a hundred years. And this is not the kind of thing that when I think upon reflection, should say to you I wish I would have done that. This is a kind of thing that one should consider especially and that is what disturbs me in this case. I do not understand what tactical reason could exist for failing to challenge the grand jury. If he had made a plea with the state where they would not be asking for the death penalty then perhaps I could see that he would have gained something.
Speaker: Cosby (ph) was a case that I remembered from Mississippi where the lawyer was an assigned white lawyer and the accused was black and there I gather that there were some reasons to support why a white lawyer did not make kind of attack. But here you got black lawyers with a black accused and what possible reason could there been for they are not, they had to know about and did know about the statute which required that the attack be made pre-trial. What possible justification could there be for their not doing it?
Bruce S. Rogow: I can see none and then I turn to the record and I see that nothing is done in this case until the day before trial at all. No seeking of the statements that Francis allegedly made.
Speaker: Well, I just wonder though, their failure do it, does that add up to incompetence?
Bruce S. Rogow: It adds up to ineffective assistance of counsel in protecting the constitutional right that Francis is now seeking to vindicate. The difficulty I think with casting this case in terms of incompetence is it raises a specter of incompetent bumbling lawyers.
Warren E. Burger: (Inaudible) your practice I take it is not been New Orleans?
Bruce S. Rogow: No sir.
Warren E. Burger: All the based elsewhere? There were two very, very experienced lawyers knowing the situation in New Orleans, knowing the availability of this motion and indicating on this record that Mr. Amadi have made such motions in some cases and then his explanation is it was not done because it would have been wasted motion. Now, if you got a third lawyer in perhaps he would have a different point of view. But how can a Court 11 or 12 years after the event try to second guess the judgment of experience of trial lawyers familiar with the practices in that area?
Bruce S. Rogow: We do not think that this record reflects the conclusion that they did make an intelligent strategic decision not to make the challenge. That is why I do not think the Court is bound to conclude --
Speaker: But Mr. Amadi had made it when he came in the case?
Bruce S. Rogow: He could have made it, but he did not, but as he says he came in the case only for the purpose of being the trial expert and whatever Turow did before was Turow’s business.
Warren E. Burger: So, if it is still be remedied, are you suggesting that there is an expert trial lawyer, he would not have moved on it?
Bruce S. Rogow: No, I am not, but of course a mistake could not have been remedied. The motion to challenge -- the time for filing a motion had long passed. It passed on March 4.
William J. Brennan, Jr.: Not when Mr. Amadi came into the case (Inaudible)?
Bruce S. Rogow: Mr. Justice Brennan, I do not think that we can say from the record that Amadi was in the case on March 4, 1965. He said he was in there several months before --
Warren E. Burger: Four or five months he said?
Bruce S. Rogow: No sir, he said that Mr. Turow and there is great confusion in this area. He said that Mr. Turow had been in the case for four or five months and then he was appointed several months before the trial. If that were true, that would have meant that Turow would be appointed for nearly seven or eight months prior to trial which of course is just not the case. Turow was appointed in February, the trial was in June. Mr. Amadi was not clear in his recollection of exactly when he came in --
William J. Brennan, Jr.: Well after all, it was 10 to 12 years after the event?
Bruce S. Rogow: Yes sir, I understand that, but I think the important point is that Amadi’s responsibility was limited. Now, if one looks at the totality of the circumstances in this case, one is left with the questions of, why was this motion not filed? There is nothing clearly stated in the record that shows it was a tactical reason. One is left with the other factors which we say add up to the fact that there was no knowing an intelligent waiver by Francis. There is not deliberate bypass by Francis or his counsel, but if the test is not that of Fay versus Noia, if the test is one of cause then we say this record supports a proposition that cause have been shown.
Warren E. Burger: Thank you Mr. Rogow. Thank you Mrs. Rutledge. The case is submitted.